HERNANDEZ, Judge (dissenting). I respectfully dissent. In my opinion the Twining Cooperative is liable for gross receipts taxes. It provides services to members who pay on a monthly basis for these services. Twining is engaged in business in New Mexico. Its status as a non-profit corporation or cooperative association does not alter the fact that it is engaged in business. I believe Farmer’s Oil Co. v. State Tax Commission, supra, is controlling. There is a benefit to Twining irrespective of the benefit to individual members, to-wit: Twining is carrying out its corporate purpose as stipulated in its Articles of Incorporation and Bylaws. A benefit does not have to be limited to profits or pecuniary gains (see G. R. Regulation 3(B) :1 — Consideration defined).